De Haven, J., concurring.
In my opinion, the information in this case is sufficient, but I concur in the judgment, upon the ground that the evidence is insufficient to sustain ,the verdict. The only evidence that *594the check described in the information was a forgery, or that defendant knew its character when he transferred it, consisted of the testimony of one Gumpel, based upon a comparison of the check in question with certain writings proven to be in the handwriting of defendant. This witness'was asked whether, in his opinion, the face of the check and the writings referred to were in the same handwriting. In answer to which, “the witness testified that, in his opinion, the check and examples in evidence were all written by the same person.” This is not sufficient proof that the signature to the check was a forged one. Although as a matter of strict law it may be said that the face of a check includes the signature, it is not clear that the witness so understood it. Whether the signature to this check was genuine or false was a material fact in the case, and the attention of the witness should have been particularly directed to this. The record in this case leaves it in doubt whether the witness meant to say anything more than that the body of the check was in the handwriting of the defendant, but the jury should not have been compelled to guess as to his meaning, when a specific question would have made the matter clear.